                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


TRAVELERS CASUALTY AND                        §
SURETY COMPANY OF AMERICA,                    §
                                              §
                 Plaintiff,                   §
                                              §               SA-15-CV-00200-DAE
vs.                                           §
                                              §
MICHAEL PADRON, MARIA PADRON,                 §
JOE ALEX MUNIZ, MICHAEL                       §
WIBRACHT, LAURA WIBRACHT,                     §
RUEBEN VILLARREAL, MANUELA                    §
VILLARREAL, JAMES BRIAN                       §
TAYLOR, FRAMEEDA TAYLOR,                      §
STEVEN WIBRACHT, ERIN                         §
WIBRACHT, RAYMOND JENKINS,                    §
WENDY JENKINS, MAPCO, INC.,                   §
BLACKHAWK VENTURES, LLC,                      §
PROMASTERS CONSTRUCTION, INC.,                §
JAMCO VENTURES, LLC,                          §
HOMELAND CONSTRUCTION, INC.,                  §
MBH VENTURES, LLC, MILCON                     §
CONSTRUCTION, LLC, TEAM JAMA,                 §
CORE LOGISTICS SERVICES, LLC,                 §
WPS GROUP, LLC, PADRON                        §
ENTERPRISES, INC., BLACKHAWK-                 §
JAMCO A SDVO, LLC,                            §
BLACKHAWK/JAMCO JV2,                          §
                                              §
                 Defendants.                  §



                                          ORDER

       Before the Court in the above-styled cause of action is the Opposed Motion to Withdraw

as Counsel of Record for Defendant Michael Wibracht [#254], which was referred to the

undersigned for disposition on July 25, 2019. By their motion, Kevin M. Young, Jason Pulliam,

and the Law Firm of Prichard Young, LLP, ask the Court for permission to withdraw as

attorneys for Michael Wibracht due to an irreconcilable conflict. Although all other parties



                                             1
consent to the withdrawal, Mr. Wibracht does not. Accordingly, the Court will set the motion for

a hearing.

         IT IS THEREFORE ORDERED that the Opposed Motion to Withdraw as Counsel of

Record for Defendant Michael Wibracht [#254] is SET for a hearing on August 6, 2019 at 2:30

p.m. in Courtroom B on the 4th Floor of the John H. Wood, Jr. United States Courthouse, 655 E.

Cesar Chavez Boulevard, San Antonio, Texas, 78206. Defendant Michael Wibracht and at least

one of his attorneys of record are ordered to participate in the hearing. The remaining parties

may appear but are not required to do so. All parties may appear at the hearing by phone and

should    contact   Valeria   Sandoval,   Courtroom   Deputy,    for   call-in   information   at

chestney_chambers@txwd.uscourts.gov. The use of speaker phones is prohibited in a telephonic

conference.

         SIGNED this 1st day of August, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                2
